Title: John Adams to Abigail Smith, 7 April 1764
From: Adams, John
To: Adams, Abigail


     
      My dear Diana
      Saturday Evening Eight O’Clock 7 April 1764
     
     For many Years past, I have not felt more serenely than I do this Evening. My Head is clear, and my Heart is at ease. Business of every Kind, I have banished from my Thoughts. My Room is prepared for a Seven Days’ Retirement, and my Plan is digested for 4 or 5 Weeks. My Brother retreats with me, to our preparatory Hospital, and is determined to keep me Company, through the Small Pox. Your Unkle, by his agreable Account of the Dr. and your Brother, their Strength, their Spirits, and their happy Prospects, but especially, by the Favour he left me from you, has contributed very much to the Felicity of my present Frame of Mind. For, I assure you Sincerely, that, (as Nothing which I before expected from the Distemper gave me more Concern, than the Thought of a six Weeks Separation from my Diana) my Departure from your House this Morning made an Impression upon me that was severely painfull. I thought I left you, in
      Tears and Anxiety—And was very glad to hear by your Letter, that your Fears were abated. For my own Part, I believe no Man ever undertook to prepare himself for the Small Pox, with fewer  than I have at present. I have considered thoughrououghly, the Diet and Medicine prescribed me, and am fully satisfyed that no durable Evil can result from Either, and any other Fear from the small Pox or it’s Appurtenances, in the modern Way of Inoculation I never had in my Life.—Thanks for my Balm. Present my Duty and Gratitude to Pappa for his kind offer of Tom. Next Fryday, for certain, with suitable Submission, We take our Departure for Boston. To Captn. Cunninghams We go—And I have not the least doubt of a pleasant 3 Weeks, notwithstanding the Distemper.—Dr. Savil has no Antimony—So I must beg your Care that John Jenks makes the Pills and sends them by
      the Bearer. I enclose the Drs. Directions. We shall want about 10 I suppose for my Brother and me. Other Things we have of Savil.
     Good Night, my Dear, I’m a going to Bed!
     
     
      Sunday Morning 1/2 After 10.
     
     —The People all gone to Meeting, but my Self, and Companion, who are enjoying a Pipe in great Tranquility, after the operation of our Ipichac. Did you ever see two Persons in one Room Iphichacuana’d together? (I hope I have not Spelled that ineffable Word amiss!) I assure you they make merry Diversion. We took turns to be sick and to laugh. When my Companion was sick I laughed at him, and when I was sick he laughed at me. Once however and once only we were both sick together, and then all Laughter and good Humour deserted the Room. Upon my Word we both felt very sober.—But all is now easy and agreable, We have had our Breakfast of Pottage without salt, or Spice or Butter, as the Drs. would have it, and are seated to our Pipes and our Books, as happily as Mortals, preparing for the small Pox, can desire.
     
     
      5 o clock afternoon.
     
     —Deacon Palmer has been here and drank Tea with me. His Children are to go with us to Cunninghams. He gives a charming Account of the Dr. and your Brother, whom he saw Yesterday. Billy has two Eruptions for certain, how many more are to come is unknown—But is as easy and more  (the Deacon says) than he ever saw him in his Life.
     
     
      Monday. Ten O’Clock.
     
     —Papa was so kind as to call and leave your Favor of April the Eighth—For which I heartily thank you. Every Letter I receive from you, as it is an Additional Evidence of your Kindness to me, and as it gives me fresh Spirits and great Pleasure, confers an Additional Obligation upon me. I thank you for your kind and judicious Advice. The Deacon made me the offer Yesterday, which, for the very Reasons you have mentioned, I totally declined. I told you before We had taken our Vomits and last Night We took the Pills you gave me, and we want more. Lent We have kept ever since I left you, as rigidly as two Carmelites. And you may rely upon it, I shall strictly pursue the Drs. Directions, without the least Deviation. Both the Physick and the Abstinence, have hitherto agreed extreamly well with me, for I have not felt freer from all Kinds of Pain and Uneasiness, I have not enjoyed a clearer Head, or a brisker flow of Spirits, these seven Years, than I do this day.
     My Garden, and My Farm, (if I may call what I have by that Name) give me now and then a little Regret, as I must leave them in more Disorder than I could wish. But the dear Partner of all my Joys and sorrows, in whose Affections, and Friendship I glory, more than in all other Emoluments under Heaven, comes into my Mind very often and makes me sigh. No other Consideration I assure you, has given me, since I began my Preparation, or will give me I believe, till I return from Boston any Degree of Uneasiness.
     Papa informs me that Mr. Ayers goes to Town, tomorrow Morning. Will you be so kind as to write the Dr., that I shall come into Town on Fryday, that I depend on Dr. Perkins and no other. And that I beg he would write me whether Miss Le Febure can take in my Brother and me in Case of Need. For My Unkle writes me, I must bring a Bed, as his are all engaged, it seems. I have written him, this Moment, that I can not carry one, and that he must procure one for me, or I must look out Elsewhere. I shall have an Answer from him to night and if he cannot get a Bed, I will go to Mrs. Le Febures if she can take us.
     Should be glad if Tom might be sent over, Fryday Morning. My Love and Duty where owing. Pray continue to write me, by every opportunity, for, next to Conversation, Correspondence, with you is the greatest Pleasure in the World to yr.
     
      John Adams
     
     
      P.S. My Love to Mr. and Mrs. Cranch. Thank ’em for their kind Remembrance of me, and my Blessing to my Daughter Betcy.
     
    